DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment

The amendment filed on 14 January 2022 has been entered. Claim(s) 1-2, 4-5, 8-17, 20 remain pending in this application. Claim(s) 3, 6-7, and 18-19 been cancelled.  The amendment to the claims have overcome the drawing objections set forth in the office action mailed 14 October 2021.

Claim Rejections - 35 USC § 112
Claims 8 and 9 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 8 and 9 both depend from Claim 6 which has been canceled. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purposes of this examination the claims will be interpreted as depending from Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, 12-14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prociw (U.S. Pre-grant Publication 2014/0366505), hereinafter Prociw, in view of Muramatsu (U.S. Patent No. 6,247,300), hereinafter Muramatsu, and DeSilva (U.S. Patent No. 10,041,859), hereinafter DeSilva.

Regarding Independent Claim 1 and Claim 12, Prociw discloses a system for measuring fuel ignition within a torch igniter (150) for a combustor (104) in a gas turbine engine (Paragraph 0003), the system comprising: 
a housing surrounding and defining a combustion chamber (Figure 9 – the housing is the interior walls, including the head block, 162, surrounding the combustion chamber, 156); 
a first glow plug (Figures 8-9 and 13-14 – the first glow plug is one of the three glow plugs connected to channel A) received through the housing (Figure 9 – the first glow plug passes through the head block, 162, of the housing), and such that an innermost end of the first glow plug extends into the combustion chamber (Figure 9 – the innermost end is in the combustion chamber, 156) while an outermost end of the first glow plug opposite the innermost end extends away from the combustion chamber (Figure 9 – the outermost end is on the side of the head block, 162, opposite the combustion chamber, 156);
a second glow plug (Figures 8-9 and 13-14 – the second glow plug is one of the three glow plugs connected to channel B) received through the housing (Figure 9 – the second glow plug passes through the head block, 162, of the housing), wherein: 
the first and second glow plugs are disposed at first and second locations (Figure 13 – all the glow plugs are located at different locations; therefore, the first glow plug is at a first location and the second glow plug is at a second location);
17the second glow plug has an innermost end that extends into the combustion chamber (Figure 9 – the innermost end is in the combustion chamber, 156) and an outermost end that extends away from the combustion chamber (Figure 9 – the outermost end is on the side of the head block, 162, opposite the combustion chamber, 156); 
the outermost end is connected to the control circuitry (Figures 8 and 9 -- Paragraph 0062 – circuitry is connected to the outermost ends of the glow plugs, as shown by channel A and channel B, to provide power to the second glow plug);
control circuitry connected to the outermost end of the first glow plug (Figures 8 and 9 -- Paragraph 0062 – circuitry is connected to the outermost ends of the glow plugs, as shown by channel A and channel B, to provide power to the first glow plug). 
Prociw further discloses that the glow plugs may be operated, by those skilled in the art, as flame detectors, which is an operational parameter of the torch igniter, and the glow plugs are operated on channels independently (Paragraph 0070).
Prociw does not explicitly disclose (Claim 1) the control circuitry is configured to: 
measure a first temperature of the innermost end of the first glow plug based on electrical resistance of the first glow plug; and 
determine an operational parameter of the torch igniter based on the first temperature;
measure a second temperature of the innermost end of the second glow plug based on the electrical resistance of the second glow plug; and
generate three-dimensional temperature information based on the first and second temperatures and the first and second locations;
(Claim 12) the operational parameter indicates whether a blow out of the torch igniter has occurred.
However, Muramatsu teaches a combustion chamber (6) for a gas turbine (Abstract, Line 1) with a glow plug (5) with an innermost end in the combustion chamber (Figure 1 – the glow plug, 5, is shown to have an end located in the combustion chamber, 6) and an outermost end (Figure 1 – the end away from the combustion chamber) attached to control circuitry (1, 2, 4) wherein the control circuitry is configured to: 
measure a temperature of the innermost end of the glow plug based on electrical resistance of the glow plug (Column 2, Lines 31-56 – the resistance of the end in the combustion chamber is measured and then used to determine the temperature in the combustion chamber); and 
determine an operational parameter based on the temperature (Column 3, Lines 28-37 – the temperature measurement is used to determine if a flameout condition (Claim 12) occurred, which is an operation parameter).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Prociw by making the control circuitry of Muramatsu configured (Claim 1) to measure temperatures using the resistance in the first and second glow plugs, as taught by Muramatsu, resulting in the control circuitry being configured to: measure a first temperature of the innermost end of the first glow plug based on electrical resistance of the first glow plug; and determine an operational parameter of the torch igniter based on the first temperature; measure a second temperature of the innermost end of the second glow plug based on the electrical resistance of the second glow plug; (Claim 12) the operational parameter indicating whether a blow out of the torch igniter has occurred in order allow measurement of combustion characteristics without the use of a specially-designed sensors (Muramatsu – Column 1, Lines 52-55) and to keep constant current at the glow plug thereby eliminating the possibility of breaking wiring of the plug by a large inrush current when energizing (Muramatsu – Column 2, Lines 31-35).
Prociw in view of Muramatsu do not disclose the control circuitry being configured to generate three-dimensional temperature information based on the first and second temperatures and the first and second locations.
However, DeSilva teaches a gas turbine (Title) with control circuitry (Column 6, Line 44 – Column 7, Line 3 and Column 19, Lines 38-50 – the engine control unit/controller and the tomographic mapping module are components of the control circuitry of the gas turbine) that is configured to generate three-dimensional temperature information based on temperature sensors at different locations (Column 10, Lines 51-54, Column 17, Lines 20-22 and Column 19, Lines 38-50 – it is noted that Paragraph 0034 of the Applicant’s specification appear to indicate that the limitation of “generating three dimensional temperature data” is to generate a type of three dimensional temperature model using the information from the glow plugs - the control circuitry uses inputs from an array of sensors which include different temperature sensors to generate a three dimensional temperature map, which is three dimensional temperature information based on the temperature sensors at different locations).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Prociw in view of Muramatsu by making the control circuitry configured to generate three-dimensional temperature information based on the first and second temperatures and the first and second locations, as taught by DeSilva, in order to provide information to control the gas turbine engine to maintain safety of engine operation and low emission levels (DeSilva – Column 19, Lines 4-6).

Regarding Claim 2, Prociw in view of Muramatsu and DeSilva disclose the invention as claimed and discussed above. Prociw further discloses the first glow plug is connected to a power source at the outermost end (Figures 8 and 9 - Paragraph 0059 – the glow plugs are connected to a power source at the outermost ends) and the power source is configured to resistively heat the first glow plug (Paragraph 0070 – the glow plugs operate with a heating element, which are metallic filaments and thus the power source resistively heats the heating element located at the first end).

Regarding Claim 4, Prociw in view of Muramatsu and DeSilva disclose the invention as claimed and discussed above. Prociw further discloses the control circuitry is configured to measure the first temperature of the innermost end of the first glow plug when the first glow plug is not being resistively heated (Paragraph 0070 – the glow plugs are used as flame detectors, and therefore the temperature is measured at the innermost end, when they are not being operated as heating elements/being resistively heated).

Regarding Claim 5, Prociw in view of Muramatsu and DeSilva disclose the invention as claimed and discussed above. Prociw further discloses the control circuitry is further configured to control the resistive heating of the first glow plug (Paragraphs 0051, 0054, 0061, 0070 – the power to the glow plug is controlled and varies therefore the resistive heating of the glow plug is controlled).

Regarding Claim 8, Prociw in view of Muramatsu and DeSilva disclose the invention as claimed and discussed above. Prociw further discloses a third glow plug (Figures 8-9 and 13-14 – the third glow plug is second of the three glow plugs connected to channel A) received through the housing (Figure 9 – the third glow plug passes through the head block, 162, of the housing), wherein: 
the first and third glow plugs are disposed at first and third locations (Figure 13 – all the glow plugs are located at different locations; therefore the first glow plug is at a first location and the third glow plug is at a third location); 
17the third glow plug has an innermost end that extends into the combustion chamber (Figure 9 – the innermost end is in the combustion chamber, 156) and an outermost end that extends away from the combustion chamber (Figure 9 – the outermost end is on the side of the head block, 162, opposite the combustion chamber, 156); 
the outermost end is connected to the control circuitry(Figures 8 and 9 -- Paragraph 0062 – circuitry is connected to the outermost ends of the glow plugs, as shown by channel A and channel B, to provide power to the first glow plug).
Prociw does not disclose the control circuitry is configured to measure a third temperature of the innermost end of the third glow plug based on the electrical resistance of the third glow plug.
However, Muramatsu teaches the control circuitry is configured to: 
measure a temperature of the innermost end of the glow plug based on electrical resistance of the glow plug (Column 2, Lines 31-56 – the resistance of the end in the combustion chamber is measured and then used to determine the temperature in the combustion chamber).
Thus the combination of Prociw in view of Muramatsu and DeSilva would disclose the control circuitry is configured to measure a third temperature of the innermost end of the third glow plug based on the electrical resistance of the third glow plug for the same reasons as discussed above for Claim 1.

Regarding Claim 9, Prociw in view of Muramatsu and DeSilva disclose the invention as claimed and discussed above. Prociw further discloses the control circuitry is configured to cause the resistive heating of the first glow plug and to measure only the second temperature using only the second glow plug (Paragraph 0070 – the first glow plug is on channel A and the second glow plug is on Channel B where Channel A is used to ignite the fuel/be resistively heated and the Channel B is used as flame detection/temperature measurement). 

Regarding Claim 13, Prociw in view of Muramatsu and DeSilva disclose the invention as claimed and discussed above. Prociw further discloses the first glow plug comprises a ceramic material (Paragraph 0068 – the glow plug includes ceramic elements) and is attached to a metal sheath (Paragraph 0068 – the ceramic elements are brazed into metallic jackets, which are metal sheaths).

Regarding independent Claim 14 and Claim 16, Prociw discloses (Claim 14) a method of measuring fuel ignition within a torch igniter (150) for a combustor (104) in a gas turbine engine (Paragraph 0003), the method comprising:
creating a flame (Figures 8 and 9 – a flame is produced) within a combustion volume of the torch igniter (156); 
using a first glow plug (Figures 8-9 and 13-14 – the first glow plug is one of the three glow plugs connected to channel A) to detect the flame, which is an operational parameter (Paragraph 0070 – the glow plugs are uses to detect a flame), wherein the first glow plug is received through a housing that defines the combustion chamber (Figure 9 – the housing is the interior walls, including the head block, 162, surrounding the combustion chamber, 156; the first glow plug passes through the head block, 162, of the housing) and the first glow plug has an innermost end extending into the combustion chamber within the torch igniter (Figure 9 – the innermost end is in the combustion chamber, 156, of the torch igniter) and an outermost end opposite the innermost end and extending away from the combustion chamber (Figure 9 – the outermost end is on the side of the head block, 162, opposite the combustion chamber, 156);
using a second glow plug (Figures 8-9 and 13-14 – the second glow plug is one of the three glow plugs connected to channel B) to detect the flame (Paragraph 0070 – the glow plugs are uses to detect a flame), wherein the second glow plug is received through a housing that defines the combustion chamber (Figure 9 – the housing is the interior walls, including the head block, 162, surrounding the combustion chamber, 156; the second glow plug passes through the head block, 162, of the housing), the second glow plug has an innermost end extending into the combustion chamber within the torch igniter (Figure 9 – the innermost end is in the combustion chamber, 156, of the torch igniter) and an outermost end opposite the innermost end and extending away from the combustion chamber (Figure 9 – the outermost end is on the side of the head block, 162, opposite the combustion chamber, 156); and
the first and second glow plugs are disposed at first and second locations (Figure 13 – all the glow plugs are located at different locations; therefore the first glow plug is at a first location and the second glow plug is at a second location).
Prociw further discloses that the glow plugs may be operated, by those skilled in the art, as flame detectors, which is an operational parameter of the torch igniter, and the glow plugs are operated on channels independently (Paragraph 0070).
Prociw does not explicitly disclose (Claim 14) measuring electrical resistance of a first glow plug after creating the flame;
generating, by control circuitry, a first temperature value for the innermost end of the first flow plug based on the measured electrical resistance; and 
determining, by the control circuitry, an operational parameter of the torch igniter based on the first temperature value;
measuring electrical resistance of a second glow plug after creating the flame; 
generating, by the control circuitry, a second temperature value for the innermost end based on the measured second electrical resistance; and 
determining, by the control circuitry, the operational parameter of the torch igniter based on the first and second temperatures; and
generating, by the control circuitry, three-dimensional information based on the first and second locations and the first and second temperatures;
(Claim 16) the operation parameter indicates a blow out of the flame.
However, Muramatsu teaches a combustion chamber (6) for a gas turbine (Abstract, Line 1) with a glow plug (5) with an innermost end in the combustion chamber (Figure 1 – the glow plug, 5, is shown to have an end located in the combustion chamber, 6) and an outermost end (Figure 1 – the end away from the combustion chamber) attached to control circuitry (1, 2, 4) wherein the control circuitry is configured to: 
measuring electrical resistance of a first glow plug after creating the flame (Column 2, Lines 31-56 – the resistance of the end in the combustion chamber is measured and then used to determine the temperature in the combustion chamber);
generating, by control circuitry, a first temperature value for the innermost end based on the measured electrical resistance (Column 2, Lines 31-56 – the resistance of the end in the combustion chamber is measured and then used to determine the temperature in the combustion chamber, therefore a first temperature value is generated by the control circuitry); and 
determining, by the control circuitry, an operational parameter of the torch igniter based on the first temperature value (Column 3, Lines 28-37 – the temperature measurement is used to determine if a flameout condition (Claim 16) occurred, which is an operation parameter).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Prociw by making the control circuitry configured to measure temperatures using the resistance in the glow plugs, as taught by Muramatsu, resulting in (Claim 14) measuring electrical resistance of a first glow plug after creating the flame; generating, by control circuitry, a first temperature value for the innermost end based on the measured electrical resistance; and determining, by the control circuitry, an operational parameter of the torch igniter based on the first temperature value; measuring electrical resistance of a first glow plug after creating the flame; generating, by the control circuitry, a second temperature value for the innermost end based on the measured second electrical resistance; and determining, by the control circuitry, the operational parameter of the torch igniter based on the first and second temperatures; and (Claim 16) the operation parameter indicates a blow out of the flame in order allow measurement of combustion characteristics without the use of a specially-designed sensor (Muramatsu – Column 1, Lines 52-55) and to keep constant current at the glow plug thereby eliminating the possibility of breaking wiring of the plug by a large inrush current when energizing (Muramatsu – Column 2, Lines 31-35).
Prociw in view of Muramatsu do not disclose the method including the steps of (Claim 14) generating, by the control circuitry, three-dimensional temperature information based on the first and second temperatures and the first and second locations.
However, DeSilva teaches a gas turbine (Title) with control circuitry (Column 6, Line 44 – Column 7, Line 3 and Column 19, Lines 38-50 – the engine control unit/controller and the tomographic mapping module are components of the control circuitry of the gas turbine) that is configured to generate three-dimensional temperature information based on temperature sensors at different locations(Column 10, Lines 51-54, Column 17, Lines 20-22 and Column 19, Lines 38-50 – it is noted that Paragraph 0034 of the Applicant’s specification appear to indicate that the limitation of “generating three dimensional temperature data” is to generate a type of three dimensional temperature model using the information from the glow plugs - the control circuitry uses inputs from an array of sensors which include different temperature sensors to generate a three dimensional temperature map, which is three dimensional temperature information based on the temperature sensors at different locations).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Prociw in view of Muramatsu by including the step of generating, by the control circuitry, three-dimensional temperature information based on the first and second temperatures and the first and second locations, as taught by DeSilva, in order to provide information to control the gas turbine engine to maintain safety of engine operation and low emission levels (DeSilva – Column 19, Lines 4-6).

Regarding Claim 17, Prociw in view of Muramatsu and DeSilva disclose the invention as claimed and discussed above. Prociw further discloses resistively heating the first glow plug (Paragraph 0070 – all the glow plugs are resistively heated to cause ignition); 
impinging fuel onto a surface of the resistively heated first glow plug to ignite the fuel to create the flame (Figures 9 – Paragraph 0062 – fuel is sprayed such that it impinges on the glow plugs for ignition); 
halting the resistive heating of the first glow plug prior to measuring the electrical resistance of the first glow plug (Paragraph 0070 – the heating is stopped prior to the use of the glow plugs being used as flame detectors or for temperature measurement by resistance, per the combination of Prociw and Muramatsu).

Regarding Claim 20, Prociw in view of Muramatsu and DeSilva disclose the invention as claimed and discussed above. Prociw further discloses resistively heating a second glow plug (Paragraph 0070 – all the glow plugs are resistively heated to cause ignition) having an innermost end extending into the combustion chamber within the torch igniter (Figure 9 – the innermost end is in the combustion chamber, 156, of the torch igniter) and an outermost end opposite the innermost end and extending away from the combustion chamber (Figure 9 – the outermost end is on the side of the head block, 162, opposite the combustion chamber, 156); and 
impinging fuel onto a surface of the resistively heated second glow plug to ignite the fuel to create the flame (Figures 9 – Paragraph 0062 – fuel is sprayed such that it impinges on the glow plugs for ignition).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Prociw in view of Muramatsu and DeSilva as applied to claim 1 above, and further in view of Eason (U.S. Pre-grant Publication 2008/0141651), hereinafter Eason.

Regarding Claim 10, Prociw in view of Muramatsu and DeSilva disclose the invention as claimed and discussed above.  Prociw further discloses the glow plug comprises a ceramic rod (Figures 15 and 16 – Paragraph 0068 – the glow plugs contain ceramic shaped as a rods)
Prociw in view of Muramatsu and DeSilva do not disclose the first glow plug comprises a silicon nitride rod.
However, Eason teaches a hot surface igniter (Abstract, Line 1) that uses silicon nitride (Paragraph 0031).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Prociw in view of Muramatsu and DeSilva by making the ceramic rod of silicon nitride, as taught by Eason, in order to have a glow plug that is durable, thermal and mechanical shock resistant (Eason - Abstract).

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Prociw in view of Muramatsu and DeSilva as applied to claims 1 and 14 above, and further in view of Tanaka (Pre-grant Publication 2014/0216384), hereinafter Tanaka.

Regarding Claim 11, Prociw in view of Muramatsu and DeSilva disclose the invention as claimed and discussed above. Prociw in view of Muramatsu and DeSilva do not disclose the operational parameter indicates whether a material of the first glow plug has degraded.
However, Tanaka teaches a glow plug control device (Title) where degradation of the glow plug is determined by a resistance measurement of the glow plug (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Prociw in view of Muramatsu and DeSilva by making an operational parameter determined by resistance measurement of the glow plug includes degradation of the glow plug, as taught by Tanaka, in order to have a highly reliable and simple procedure to determine degradation of the glow plug (Tanaka - Abstract).

Regarding claim 15, Prociw in view of Muramatsu and DeSilva disclose the invention as claimed and discussed above. Prociw in view of Muramatsu and DeSilva do not disclose the operation parameter indicates degradation of the first glow plug.
However, Tanaka teaches a glow plug control device (Title) where degradation of the glow plug is determined by a resistance measurement of the glow plug (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Prociw in view of Muramatsu and DeSilva by making an operational parameter determined by resistance measurement of the glow plug includes degradation of the glow plug, as taught by Tanaka, in order to have a highly reliable and simple procedure to determine degradation of the glow plug (Tanaka - Abstract).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                                                                                                                                                                                                                          /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741